    Case 4:18-cv-00167-O Document 227 Filed 01/03/19                     Page 1 of 5 PageID 2776
 


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


TEXAS, et al.,

                       Plaintiffs,

                 v.
                                                          Civil Action No. 4:18-cv-00167-O
UNITED STATES OF AMERICA, et al.,

                       Defendants,

CALIFORNIA, et al.,

                       Intervenors-Defendants.


                      MOTION OF PROPOSED INTERVENOR-DEFENDANT
                       U.S. HOUSE OF REPRESENTATIVES TO APPEAR
                                WITHOUT LOCAL COUNSEL

        Pursuant to Local Rule 83.10(a), the U.S. House of Representatives respectfully moves this

Court for leave to participate as an Intervenor Defendant in this litigation without local counsel.

                                 ARGUMENT AND AUTHORITIES

        1.       Local Rule 83.10(a) generally requires all participants in litigation before this Court

to proceed with local counsel. The Rule provides that a presiding judge may grant leave to

dispense with this requirement.

        2.       As a result of local rule or court order, all of the present parties in this litigation are

exempt from the local-counsel requirement. See Local Rule 83.11 (exempting “an attorney

appearing on behalf of the United States Justice Department or the Attorney General of the State

of Texas” from local-counsel requirement); Order, Texas v. United States, No. 4:18-cv-00167-O

(N.D. Tex. Apr. 24, 2018) (Dkt. No. 28) (granting Intervenor States’ motion for leave to appear

without local counsel).


                                                     1
    Case 4:18-cv-00167-O Document 227 Filed 01/03/19                   Page 2 of 5 PageID 2777
 


        3.        Movant’s counsel are authorized to appear before this Court.           See 2 U.S.C.

§ 5571(a) (authorizing counsel for the House of Representatives “including any counsel specially

retained by the Office of General Counsel . . . to enter an appearance . . . before any court of the

United States . . . without compliance with any requirements for admission to practice before such

court”).

        4.        Movant’s counsel certify that they will be available to travel to Fort Worth to attend

any hearing held on short notice. As the other parties appearing without local counsel would also

need to travel to attend any such hearing, no additional delay would result from granting Movant’s

request to proceed without local counsel.

        5.        Movant’s counsel have familiarized themselves with the rules of the Northern

District of Texas and will abide by those rules in litigation before this Court.

        6.        Movant has conferred with counsel for the other parties. The Plaintiffs do not

oppose this motion. The Federal Defendants and the Intervenor States take no position with respect

to this motion.




                                                    2
    Case 4:18-cv-00167-O Document 227 Filed 01/03/19                Page 3 of 5 PageID 2778
 


                                            PRAYER

        Wherefore Movant respectfully requests that the Court enter an order pursuant to Local

Rule 83.10(a) permitting it to appear without local counsel.

Dated: January 3, 2019                              Respectfully submitted,

                                                    s/ Donald B. Verrilli, Jr.
DOUGLAS N. LETTER                                   Donald B. Verrilli, Jr. (D.C. Bar No. 420434)
 General Counsel                                    Elaine J. Goldenberg
TODD B. TATELMAN                                    Ginger D. Anders
 Deputy General Counsel                             Jonathan S. Meltzer
KRISTIN A. SHAPIRO                                  Rachel G. Miller-Ziegler
Assistant General Counsel                           MUNGER, TOLLES & OLSON LLP
BROOKS M. HANNER                                    1155 F. Street N.W., 7th Floor
Assistant General Counsel                           Washington, D.C. 20004-1361
                                                    Tel: (202) 220-1100
OFFICE OF GENERAL COUNSEL                           Fax: (202) 220-2300
U.S. HOUSE OF REPRESENTATIVES                       Donald.Verrilli@mto.com
219 Cannon House Office Building
Washington, D.C. 20515                              Elizabeth B. Wydra
(202) 225-9700 (telephone)                          Brianne J. Gorod
Douglas.Letter@mail.house.gov                       Brian R. Frazelle
                                                    Ashwin P. Phatak
                                                    CONSTITUTIONAL ACCOUNTABILITY
                                                    CENTER
                                                    1200 18th Street N.W., Suite 501
                                                    Washington, D.C. 20036-2513
                                                    Tel: (202) 296-6889
                                                    elizabeth@theusconstitution.org
                                                    brianne@theusconstitution.org

                                                    Counsel for the U.S. House of Representatives




                                                3
    Case 4:18-cv-00167-O Document 227 Filed 01/03/19                  Page 4 of 5 PageID 2779
 


                             CERTIFICATE OF CONFERENCE

        I hereby certify that Brianne J. Gorod conferred concerning this Motion to Appear Without

Local Counsel with Darren McCarty, counsel for the Plaintiff States, on January 2, 2019; with

Robert Henneke, counsel for the Individual Plaintiffs, on January 3, 2019; with Dan Mauler,

counsel for the Federal Defendants, on January 3, 2019; and with Melanie Fontes Rainer, counsel

for the Intervenor States, on January 2, 2019. Mr. McCarty and Mr. Henneke indicated that the

Plaintiff States and the Individual Plaintiffs, respectively, would not oppose this Motion to Appear

Without Local Counsel. Mr. Mauler and Ms. Rainer indicated that the Federal Defendants and the

Intervenor States, respectively, take no position with respect to this Motion to Appear Without

Local Counsel.



Dated: January 3, 2019                               Respectfully submitted,

                                                     s/ Donald B. Verrilli, Jr.
                                                     Donald B. Verrilli, Jr.




                                                 4
    Case 4:18-cv-00167-O Document 227 Filed 01/03/19                 Page 5 of 5 PageID 2780
 


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 3, 2019, the foregoing document was filed with the Clerk

of the Court, using the CM/ECF system, causing it to be served on all counsel of record.

Dated: January 3, 2019                              Respectfully submitted,

                                                    s/ Donald B. Verrilli, Jr.
                                                    Donald B. Verrilli, Jr.




                                                5
